          Case 2:13-md-02437-MMB Document 940 Filed 04/24/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: DOMESTIC DRYWALL
 ANTITRUST LITIGATION                                                     CIVIL ACTION

                                                                          MDL No. 13-2437
 THIS DOCUMENT RELATES TO:

 ALL DIRECT PURCHASER ACTIONS


         ORDER RE: US LBM HOLDINGS, LLC–DREW ROSEN CLAIM DISPUTE

         AND NOW, this 24th day of April, 2020, upon consideration of the briefing submitted by

the parties regarding the ownership of Rosen Materials, LLC’s claim to the Direct Purchaser

Plaintiff Net Settlement Fund (ECF 893; ECF 894; ECF 921; ECF 922), and for the reasons stated

in the foregoing Memorandum, it is hereby ORDERED that US LBM Holdings, LLC owns the

right to file the claim for the $38,066,567.31 in drywall purchases made by Rosen Materials, LLC

(the “Disputed Claim”). The Settlement Administrator is directed to release the settlement

proceeds associated with the Disputed Claim from escrow and remit those proceeds to US LBM

Holdings, LLC.



                                                                               BY THIS COURT:

                                                                               s/ Michael M. Baylson

                                                                               ____________________________
                                                                               Michael M. Baylson
                                                                               United States District Court Judge
O:\13-MD-2437 – drywall\13cv2437 Order re US LBM Holdings-Mr. Rosen Claims Dispute
